Order entered January 9, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-01323-CR

                                  LOUIS RUSSO, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 366th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 366-80805-2016

                                             ORDER
        The reporter’s record was due December 11, 2018.         That same day, court reporter
Antoinette Varela informed the Court she had not filed the record because appellant had not paid
or made arrangements to pay for the reporter’s record. We then notified appellant and instructed
him to file written verification he had paid or made arrangements to pay for the reporter’s record
or written documentation he had been found entitled to proceed without payment of costs.
        On December 18, 2018, appellant notified the Court he had asked for a cost quote. On
January 7, 2019, appellant and court reporter Antoinette Varela each informed the Court that all
financial arrangements had been satisfied.
        We ORDER the complete reporter’s record to be filed THIRTY DAYS from the date of
this order.
                                                      /s/   BILL PEDERSEN, III
                                                            JUSTICE